Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claim 18 has been withdrawn in view of the claim amendment.

Allowance
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
Closest prior arts found:
Nonoyama (US 20090282262) discloses a configuration for managing a certificate wherein a certificate management storage different from a virtual machine is used to store a certificate of the virtual machine.
Innes (US 20160094546) discloses a credential mapper returns a secure handle to an application store that can be used by a virtualization machine to later access the certificate credential.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 1 and 11: “obtaining first indication information of a virtualized network function component (VNFC), wherein the first indication information is in an instantiation request message or a virtualized network function component descriptor (VNFCD) of the VNFC, and wherein the first indication information indicates a decision network element for determining a storage network element,” “determining, 
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 8 and 18: “receiving, from a network functions virtualization (NFV) management and orchestration (MANO) system, an address of a storage space, wherein the storage space is for storing all of a certificate of the VNFC without dividing the certificate,” “receiving a certificate invalidity indication message from a management network element”, and “deleting the address of the storage space or setting the address of the storage space to be invalid according to the certificate invalidity indication message” in combination with other limitations as a whole and in the context recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRONG H NGUYEN/Primary Examiner, Art Unit 2436